

115 S1092 ES: Interstate Transport Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. 1092IN THE SENATE OF THE UNITED STATESAN ACTTo protect the right of law-abiding citizens to transport knives interstate, notwithstanding a
 patchwork of local and State prohibitions.1.Short titleThis Act may be cited as the Interstate Transport Act of 2018.2.Interstate transportation of knives(a)DefinitionIn this Act, the term transport—(1)includes staying in temporary lodging overnight, common carrier misrouting or delays, stops for food, fuel, vehicle maintenance, emergencies, or medical treatment, and any other activity related to the journey of a person; and(2)does not include transport of a knife with the intent to commit an offense punishable by imprisonment for a term exceeding 1 year involving the use or threatened use of force against another person, or with knowledge, or reasonable cause to believe, that such an offense is to be committed in the course of, or arising from, the journey.(b)Transport of knives(1)In generalNotwithstanding any other provision of any law or any rule or regulation of a State or any political subdivision thereof, a person who is not otherwise prohibited by any Federal law from possessing, transporting, shipping, or receiving a knife shall be entitled to transport a knife for any lawful purpose from any place where the person may lawfully possess, carry, or transport the knife to any other place where the person may lawfully possess, carry, or transport the knife if—(A)in the case of transport by motor vehicle, the knife—(i)is not directly accessible from the passenger compartment of the motor vehicle; or(ii)in the case of a motor vehicle without a compartment separate from the passenger compartment, is contained in a locked container other than the glove compartment or console; and(B)in the case of transport by means other than a motor vehicle, including any transport over land or on or through water, the knife is contained in a locked container.(2)LimitationThis subsection shall not apply to the transport of a knife or tool in the cabin of a passenger aircraft subject to the rules and regulations of the Transportation Security Administration.(c)Emergency knives(1)In generalA person—(A)may carry in the passenger compartment of a mode of transportation a knife or tool—(i)the blades of which consist only of a blunt tipped safety blade, a guarded blade, or both; and(ii)that is specifically designed for enabling escape in an emergency by cutting safety belts; and(B)shall not be required to secure a knife or tool described in subparagraph (A) in a locked container.(2)LimitationThis subsection shall not apply to the transport of a knife or tool in the cabin of a passenger aircraft subject to the rules and regulations of the Transportation Security Administration.(d)No arrestA person who is transporting a knife in compliance with this section may not be arrested for violation of any law, rule, or regulation of a State or political subdivision of a State related to the possession, transport, or carrying of a knife, unless there is probable cause to believe that the person is not in compliance with subsection (b).(e)CostsIf a person who asserts this section as a claim or defense in a civil or criminal action or proceeding is a prevailing party on the claim or defense, the court shall award costs and reasonable attorney's fees incurred by the person.(f)ExpungementIf a person who asserts this section as a claim or defense in a criminal proceeding is a prevailing party on the claim or defense, the court shall enter an order that directs that there be expunged from all official records all references to—(1)the arrest of the person for the offense as to which the claim or defense was asserted;(2)the institution of any criminal proceedings against the person relating to such offense; and(3)the results of the proceedings, if any.(g)Rule of constructionNothing in this section shall be construed to limit any right to possess, carry, or transport a knife under applicable State law.Passed the Senate December 11, 2018.Secretary